UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 24, 2012 (October 18, 2012) Avis Budget Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10308 06-0918165 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 6 Sylvan Way Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) (973) 496-4700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On October 18, 2012, our Avis Budget Rental Car Funding (AESOP) LLC subsidiary (“ABRCF”) completed an amendment and renewal of its asset-backed variable-funding financing facilities, known as the Series 2010-6 Notes, which provide a portion of the financing for our car rental fleet in the United States.The aggregate commitment of the purchaser groups of the 2010-6 facility was decreased by $250 million for an aggregate maximum available amount of $2.25 billion.The Series 2010-6 facility is a two-year facility with an expiration date of October 16, 2014. The foregoing summary does not purport to be complete and is qualified in its entirety by reference to the complete terms of the Second Amendment to the 2010-6 Supplement, a copy of which is filed as Exhibit 10.1 hereto which is incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information described above under “Item 1.01 Entry into a Material Definitive Agreement” is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed as part of this report: Exhibit No. Description Second Amendment to the Amended and Restated Series 2010-6 Supplement, dated as of October 18, 2012, by and among Avis Budget Rental Car Funding (AESOP) LLC, as Issuer, Avis Budget Car Rental, LLC, as Administrator, JPMorgan Chase Bank, N.A., as Administrative Agent, the Non-Conduit Purchasers, the CP Conduit Purchasers, the APA Banks and the Funding Agents named therein and The Bank of New York Mellon Trust Company, N.A., as Trustee and as Series 2010-6 Agent. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. By: AVIS BUDGET GROUP, INC. /s/ Bryon L. Koepke Name: Bryon L. Koepke Title: Senior Vice President and Chief Securities Counsel Date: October 24, 2012 AVIS BUDGET GROUP, INC. CURRENT REPORT ON FORM 8-K Report Dated October 24, 2012 (October 18, 2012) EXHIBIT INDEX Exhibit No. Description Second Amendment to the Amended and Restated Series 2010-6 Supplement, dated as of October 18, 2012, by and among Avis Budget Rental Car Funding (AESOP) LLC, as Issuer, Avis Budget Car Rental, LLC, as Administrator, JPMorgan Chase Bank, N.A., as Administrative Agent, the Non-Conduit Purchasers, the CP Conduit Purchasers, the APA Banks and the Funding Agents named therein and The Bank of New York Mellon Trust Company, N.A., as Trustee and as Series 2010-6 Agent.
